DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 8-13 are objected to because of the following informalities:  In each of claims 8 and 11, “commuincations” is spelled incorrectly.  Claims 9 and 10 depend from claim and thereby include all of the limitations of claim 8, and are therefore objected to under a similar rationale.  Similarly, claims 12 and 13 depend from claim 11 and thereby include all of the limitations of claim 11, and are also objected to under a similar rationale.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2020/0112450 to Chhabra et al. (“Chhabra”).
Regarding claim 1, Chhabra describes a system that automatically initiates a telecommunications session with a user (see e.g. paragraph 0004).  Like claimed, Chhabra particularly discloses that the system comprises:
an input/output device remote from a first-user (see e.g. paragraphs 0030-0031 and 0035-0036, and FIGS. 1 and 3: Chhabra discloses that the system enables a first user to access a meeting scheduler user interface on a first device to create and schedule a meeting.  Chhabra further teaches that an invitation to the meeting can then be sent to a second user at a second device – see e.g. paragraphs 0030, 0032 and 0040-0042, and FIGS. 1 and 5.  The device of the second user upon which the invitation is displayed can be considered an input/output device like claimed, which is remote from a first-user.); and
a processor programmed to:
receive an input from the first-user at the processor, the input including a request from the first user for a meeting with a second user (see e.g. paragraphs 0030-0031 and 0035-0036, and FIGS. 1 and 3: like noted above, Chhabra discloses that the system enables a first user to access a meeting scheduler user interface to create and schedule a meeting.  Chhabra teaches that, when creating the meeting, the first user can invite one or more attendees including the second user – see e.g. paragraphs 0030 and 0035-0036.  Moreover, Chhabra teaches that a programmed processor, e.g. of a conference management system/server, particularly receives the meeting information/request from the first user and provides the invitation to the second user – see e.g. paragraphs 0006, 0030, 0032-0033, 0040, 0042, 0069-0070, 0076 and claim 1.);
deliver an output at the input/output device, the output including the request sent to at least one of the second-user and an administrator (see e.g. paragraphs 0030, 0032 and 0040-0042, and FIGS. 1 and 5: As noted above, Chhabra teaches that an invitation to the meeting can be sent to a second user at a second device, i.e. at the input/output device, for display.  Like further noted above, Chhabra teaches that a programmed processor, e.g. of a conference management system/server, particularly delivers the invitation to the second user – see e.g. paragraphs 0006, 0030, 0032-0033, 0040, 0042, 0069-0070, 0076 and claim 1.);
deliver an output from the processor, the output including confirming the meeting to the first-user and at least one of the second-user and the administrator (see e.g. paragraphs 0044-0047 and FIG. 6:  Chhabra discloses that the system can display an agenda to each user indicating their scheduled meetings.  The agenda can be considered an output confirming the meeting like claimed.  Chhabra also discloses that the system can provide each user a reminder notification of the scheduled meeting – see e.g. paragraphs 0051-0052 and FIG. 7A.  The reminder notification can additionally or alternatively be considered an output confirming the meeting like claimed.); and
deliver an output at the input/output device, the output including connecting the first-user with the second-user at the meeting without at least one of the second-user and the administrator interacting with the input/output device (see e.g. paragraphs 0004, 0031-0033, 0042: Chhabra teaches that at the scheduled meeting time, the system can automatically connect each user to the meeting according to an option previously selected by the user.).
According, Chhabra teaches a system like that of claim 1.
As per claim 4, Chhabra teaches that the input/output device used by at least one of the second--user and the administrator is remote from the processor (see e.g. paragraphs 0031-0033 and FIGS. 1 and 2: Chhabra teaches that the computing device of the second user/invitee is remote from the conference management system/server.  The input/output device, i.e. computing device, used by at least one of the second-user and an administrator is thus remote from the processor of the conference management system/server.).  Accordingly, Chhabra further teaches a system like that of claim 4.
As per claim 5, Chhabra teaches that any user can use the system to create a meeting and invite another user to the meeting (see e.g. paragraphs 0029-0030 and 0035-0036).  Accordingly, it follows that the computing device (i.e. input/output device) of the second-user can be used by the second-user to request and create a meeting between the first-user and second-user.  Chhabra thus further teaches a system like that of claim 5.
As per claim 6, Chhabra teaches that the processor can include a calendar (e.g. an agenda) used to organize the meeting between the first-user and the second-user (see e.g. paragraphs 0029 and 0044-0048).  Accordingly, Chhabra further teaches a system like that of claim 6.
 Regarding claim 8, Chhabra describes a system that automatically initiates a telecommunications session with a user (see e.g. paragraph 0004).  Like claimed, Chhabra particularly teaches:
submitting a request from a first party over a communications network to a server for a meeting (see e.g. paragraphs 0030-0031 and 0035-0036, and FIGS. 1 and 3: Chhabra discloses that the system enables a first user to access a meeting scheduler user interface on a first device to create and schedule a meeting.  Chhabra further teaches that an invitation to the meeting can then be sent over a communications network to a second user at a second device – see e.g. paragraphs 0030, 0032 and 0040-0042, and FIGS. 1 and 5.   Moreover, Chhabra teaches that a remote server system, e.g. at a conference management system, particularly receives a request for the meeting from the first user and delivers the associated invitation to the meeting to the second user – see e.g. paragraphs 0033, 0039, 0042 and 0076-0078.  Chhabra thus teaches submitting a request, i.e. a meeting invitation, from a first party over a communications network to a server.);
receiving the request by at least one of a second party and an administrator over an appliance connected to the communications network (see e.g. paragraphs 0030, 0032 and 0040-0042, and FIGS. 1 and 5:  like noted above, Chhabra teaches that an invitation to the meeting can be sent over a communications network to a second user at a second device.  A second party, i.e. the second user, thus receives the request over an appliance, i.e. at his or her device, connected to the communications network.);
scheduling the meeting by the server after acceptance of the request by at least one of the second party and the administrator (see e.g. paragraphs 0005, 0030-0032 and 0040-0042: Chhabra teaches that the system receives a response to the invitation from the second user, the response including acceptance of the meeting and selection of an option to automatically join the meeting.  Chhabra discloses that the response commands the remote server to set a trigger condition to automatically establish a connection between the system and one or more devices associated with the users at the time of the meeting – see e.g. paragraphs 0005, 0032-0033 and 0042.  Accordingly, the server schedules the meeting, i.e. to automatically connect the users, after acceptance of the request by the second party.); and
connecting the first party with the second party at the accepted meeting via the server without at least one of the second party and the administrator interacting with the appliance (see e.g. paragraphs 0004, 0031-0033, 0042: Chhabra teaches that at the scheduled meeting time, the system can automatically connect each user to the meeting.  As they are automatically connected, it is apparent that the second user does not need to interact with his or her computing device, i.e. the appliance, to connect to the meeting.). 
Accordingly, Chhabra teaches a method like that of claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Chhabra cited above, and also over U.S. Patent Application Publication No. 2020/0351265 to Srinath et al. (“Srinath”).
	Regarding claim 2, Chhabra teaches a system like that of claim 1, as is described above, which comprises a processor programmed to receive an input from a first user, the input including a request from the first user for a meeting with a second user, and to deliver an output that includes the request sent to the second user and/or an administrator.  Chhabra, however, does not explicitly disclose that the processor includes a dashboard accessible by at least one of the first-user, the second-user, and the administrator, and each one of the at least one of the first-user, the second-user, and the administrator access the dashboard according to permissions granted to each, as is required by claim 2.
	Srinath nevertheless teaches presenting a dashboard (e.g. either within an agenda presented by a shared device or as part of a meeting notification presented by a remote endpoint) accessible by at least one first-user (e.g. a meeting organizer), second-user (e.g. a meeting participant) and administrator (e.g. another employee), wherein each of the at least one of the first-user, the second-user, and the administrator access the dashboard according to permissions granted to each (see e.g. paragraphs 0019-0021, 0023-0024, 0029, 0042-0044, 0050, 0055-0056, and 0074-0082,  and FIGS. 4 and 7-8.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chhabra and Srinath before him prior to the effective filing date of the claimed invention, to modify the system taught by Chhabra such that the processor includes a dashboard like taught by Srinath that is accessible by at least one of the first-user, the second-user, and the administrator, and each one of the at least one of the first-user, the second-user, and the administrator accesses the dashboard according to permissions granted to each.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow useful meeting information to be accessible to the participants, but still ensure that the meeting information is secure, as is taught by Srinath (see e.g. paragraphs 0002 and 0017).  Accordingly, Chhabra and Srinath are considered to teach, to one of ordinary skill in the art, a system like that of claim 2.
As per claim 3, it would have been obvious, as is described above, to modify the system taught by Chhabra such that the processor includes a dashboard like taught by Srinath that is accessible by at least one of the first-user, the second-user, and the administrator, whereby each of the first-user, the second-user, and the administrator accesses the dashboard according to permissions granted to each.  Srinath suggests that the dashboard includes profiles setup for the first-user, the second-user, and the administrator (e.g. identities and roles) which defines the permissions of each (see e.g. paragraphs 0013, 0029, 0042-0044).  Accordingly, the above-described combination of Chhabra and Srinath is further considered to teach a system like that of claim 3.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Chhabra cited above, and also over U.S. Patent Application Publication No. 2020/0052920 to Kwatra et al. (“Kwatra”).
	Regarding claim 7, Chhabra teaches a system like that of claim 1, as is described above, which comprises a processor programmed to receive an input from a first user, the input including a request from the first user for a meeting with a second user, and to deliver an output that includes the request sent to an input/output device used by the second user and/or an administrator.  Like in claim 7, Chhabra teaches that the meeting can start without contact between the input/output device and at least one of the second-user and administrator (see e.g. paragraphs 0033 and 0042: Chhabra teaches automatically connecting a device of the second user to the meeting at e.g. the scheduled meeting time).  Chhabra, however, does not explicitly disclose that the meeting also finishes without contact between the input/output device and at least one of the second-user and administrator, as is further required by claim 7.
	Kwatra nevertheless teaches starting and finishing a meeting without contact between an input/output device used for the meeting and its user (see e.g. paragraphs 0003, 0013-0014, and 0017-0018).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Chhabra and Kwatra before him prior to the effective filing date of the claimed invention, to modify the system taught by Chhabra such that the meeting starts and finishes without contact between the input/output device and the user (i.e. the second user), as is taught by Kwatra.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for a more efficient manner of telecommunication operations, as is taught by Kwatra (see e.g. paragraph 0013).  Accordingly, Chhabra and Kwatra are considered to teach, to one of ordinary skill in the art, a system like that of claim 7.
	Regarding claim 10, Chhabra teaches a method like that of claim 8, as is described above, which includes submitting a request from a first party to a server for a meeting, receiving the request by at least one of a second party and an administrator, and connecting the first party with the second party at the accepted meeting via the server.  Chhabra, however, does not explicitly teach ending the meeting by the server when the accepted meeting ends without an action by the first party, the second party and the administrator, as is required by claim 10.
	Kwatra nevertheless teaches ending a meeting without an action by a first party, second party or administrator of the meeting (see e.g. paragraphs 0018 and 0075-0076).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Chhabra and Kwatra before him prior to the effective filing date of the claimed invention, to modify the method taught by Chhabra such that the server ends the meeting when the accepted meeting ends without an action by the first party, the second party and the administrator, as is taught by Kwatra.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for a more efficient manner of telecommunication operations, as is taught by Kwatra (see e.g. paragraph 0013).  Accordingly, Chhabra and Kwatra are considered to teach, to one of ordinary skill in the art, a method like that of claim 10.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Chhabra cited above, and also over U.S. Patent Application Publication No. 2012/0204029 to Trabucco (“Trabucco”).
	Regarding claim 9, Chhabra teaches a method like that of claim 8, as is described above, which includes receiving a request for a meeting by at least one of a second party and an administrator over an appliance connected to a communications network.  Chhabra, however, does not explicitly teach arranging access to the appliance by the administrator for the second party, as is required by claim 9.
	Similar to Chhabra, Trabucco teaches submitting a request from a first party (e.g. an attorney) over a communications network for a meeting, and connecting the first party with a second party (e.g. a client) at the accepting meeting, without the second party or an administrator (e.g. jail personnel) interacting with the appliance (i.e. conference terminal) used for the meeting (see e.g. paragraphs 0009, 0043-0044, 0048, 0050-0051, and 0053-0054).  Further, regarding the claimed invention, Trabucco teaches arranging access to the appliance (i.e. conference terminal) by the administrator for the second party (see e.g. paragraphs 0051 and 0053).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Chhabra and Trabucco before him prior to the effective filing date of the claimed invention, to modify the method taught by Chhabra so that access to the appliance is arranged by the administrator for the second party, as is taught by Trabucco.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the second user to utilize the appliance for conducting meetings but not own the appliance, as is taught by Trabucco (see e.g. paragraph 0048 and 0051).  Accordingly, Chhabra and Trabucco are considered to teach, to one of ordinary skill in the art, a method like that of claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Chhabra cited above, and also over U.S. Patent Application Publication No. 2014/0066036 to Haid et al. (“Haid”).
Regarding claim 11, Chhabra describes a system that automatically initiates a telecommunications session with a user (see e.g. paragraph 0004).  Like claimed, Chhabra particularly teaches:
submitting a request from a first party over a communications network to a server for a meeting (see e.g. paragraphs 0030-0031 and 0035-0036, and FIGS. 1 and 3: Chhabra discloses that the system enables a first user to access a meeting scheduler user interface on a first device to create and schedule a meeting.  Chhabra further teaches that an invitation to the meeting can then be sent over a communications network to a second user at a second device – see e.g. paragraphs 0030, 0032 and 0040-0042, and FIGS. 1 and 5.   Moreover, Chhabra teaches that a remote server system, e.g. at a conference management system, particularly receives a request for the meeting from the first user and delivers the associated invitation to the meeting to the second user – see e.g. paragraphs 0033, 0039, 0042 and 0076-0078.  Chhabra thus teaches submitting a request, i.e. a meeting invitation, from a first party over a communications network to a server.);
receiving the request by at least one of a second party and an administrator over an appliance connected to the communications network (see e.g. paragraphs 0030, 0032 and 0040-0042, and FIGS. 1 and 5:  like noted above, Chhabra teaches that an invitation to the meeting can be sent over a communications network to a second user at a second device.  A second party, i.e. the second user, thus receives the request over an appliance, i.e. at his or her device, connected to the communications network.);
scheduling the meeting by the server after acceptance of the request by at least one of the second party and the administrator (see e.g. paragraphs 0005, 0030-0032 and 0040-0042: Chhabra teaches that the system receives a response to the invitation from the second user, the response including acceptance of the meeting and selection of an option to automatically join the meeting.  Chhabra discloses that the response commands the remote server to set a trigger condition to automatically establish a connection between the system and one or more devices associated with the users at the time of the meeting – see e.g. paragraphs 0005, 0032-0033 and 0042.  Accordingly, the server schedules the meeting, i.e. to automatically connect the users, after acceptance of the request by the second party.); and
connecting the first party with the second party at the accepted meeting via the server (see e.g. paragraphs 0004, 0031-0033, 0042: Chhabra teaches that at the scheduled meeting time, the system can automatically connect each user to the meeting.). 
Accordingly, Chhabra teaches a method similar to that of claim 11, but does not explicitly disclose that the first party is connected with the second party through a single click by at least one of the second party and the administrator interacting with the appliance, as is required by claim 11.
	Haid nevertheless teaches enabling a user to connect to a meeting through a single click at his or her computing device (see e.g. paragraph 0027).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Chhabra and Haid before him prior to the effective filing date of the claimed invention, to modify the method taught by Chhabra so that that second party can connect to the meeting (and thus connect to the first party) through a single click via his or her computing device (i.e. through interacting with the appliance), as is taught by Haid.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently join a conference at his or her discretion, as is evident from Haid (see e.g. paragraph 0027).  Accordingly, Chhabra and Haid are considered to teach, to one of ordinary skill in the art, a method like that of claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chhabra and Haid described above, and also over the U.S. Patent Application Publication to Trabucco cited above.
	Regarding claim 12, Chhabra and Haid teach a method like that of claim 11, as is described above, which includes receiving a request for a meeting by at least one of a second party and an administrator over an appliance connected to a communications network.  Chhabra and Haid, however, do not explicitly teach arranging access to the appliance by the administrator for the second party, as is required by claim 12.
	Similar to Chhabra, Trabucco teaches submitting a request from a first party (e.g. an attorney) over a communications network for a meeting, and connecting the first party with a second party (e.g. a client) at the accepting meeting, without the second party or an administrator (e.g. jail personnel) interacting with the appliance (i.e. conference terminal) used for the meeting (see e.g. paragraphs 0009, 0043-0044, 0048, 0050-0051, and 0053-0054).  Further, regarding the claimed invention, Trabucco teaches arranging access to the appliance (i.e. conference terminal) by the administrator for the second party (see e.g. paragraphs 0051 and 0053).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Chhabra, Haid and Trabucco before him prior to the effective filing date of the claimed invention, to modify the method taught by Chhabra and Haid so that access to the appliance is arranged by the administrator for the second party, as is taught by Trabucco.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the second user to utilize the appliance for conducting meetings but not own the appliance, as is taught by Trabucco (see e.g. paragraph 0048 and 0051).  Accordingly, Chhabra, Haid and Trabucco are considered to teach, to one of ordinary skill in the art, a method like that of claim 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chhabra and Haid described above, and also over the U.S. Patent Application Publication to Kwatra cited above.
Regarding claim 13, Chhabra and Haid teach a method like that of claim 11, as is described above, which includes submitting a request from a first party to a server for a meeting, receiving the request by at least one of a second party and an administrator, and connecting the first party with the second party at the accepted meeting via the server.  Chhabra and Haid, however, do not explicitly teach ending the meeting by the server when the accepted meeting ends without an action by the first party, the second party and the administrator, as is required by claim 13.
	Kwatra nevertheless teaches ending a meeting without an action by a first party, second party or administrator of the meeting (see e.g. paragraphs 0018 and 0075-0076).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Chhabra, Haid and Kwatra before him prior to the effective filing date of the claimed invention, to modify the method taught by Chhabra and Haid such that the server ends the meeting when the accepted meeting ends without an action by the first party, the second party and the administrator, as is taught by Kwatra.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for a more efficient manner of telecommunication operations, as is taught by Kwatra (see e.g. paragraph 0013).  Accordingly, Chhabra, Haid and Kwatra are considered to teach, to one of ordinary skill in the art, a method like that of claim 13.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Pathiyal cited therein describes a system and method for automatically initiating a conference call from a user device.  Similarly, the U.S. Patent Application Publication to Bhow cited therein describes a system and method for automatically dialing a conference call number at a date and time of a scheduled conference call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
9/30/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173